Case 5:20-cv-05104-PKH Document 63                   Filed 01/15/21 Page 1 of 5 PageID #: 943




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                   PLAINTIFF

v.                                    5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                 DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                        COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                  COUNTER-DEFENDANTS

              DEFENDANT/COUNTER-PLAINTIFF’S MOTION TO COMPEL

        Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by its

attorneys, hereby moves for an Order compelling Compliance with the Subpoenas Duces Tecum

(the “Subpoena”) it served on Dennis Dodd and states as follows:

        1.       The Foundation issued the Subpoena to Dennis Dodd, requesting documents and

communications with Bret Bielema or anyone acting on his behalf, documents and

communications regarding Bret Bielema, and documents and communications regarding Dodd’s

July 3, 2018 article about Bielema. A true and correct copy of the Subpoena is attached hereto as

Exhibit A. The Subpoena required production of documents on or before November 30, 2020.

        2.       Dodd was personally served with the Subpoena on November 13, 2020. See Ex. B.

        3.       On November 25, 2020, Dodd’s counsel served objections. See Ex. C.           The

objections consisted almost entirely of boilerplate general objections. Dodd appeared to primarily

object on the basis of news reporting or reporter’s privileges.

        4.       The Foundation responded by letter dated December 7, 2020, asserting that the

Subpoena was proper, Dodd was properly served, and Dodd’s blanket objections were improper.


                                                 1
FEC/44844.0001/8243282.1-1/15/21
Case 5:20-cv-05104-PKH Document 63                    Filed 01/15/21 Page 2 of 5 PageID #: 944




The Foundation also requested a privilege log for any documents being withheld on the basis of

privilege in order to assess whether and to what extent the Subpoena impinged on Dodd’s First

Amendment interests. See Ex. D.

        5.       On December 15, 2020, Dodd’s counsel responded by email, confirming that he

stood on his previous objections and refusing to provide a privilege log.

        6.       On December 18, 2020, counsel for the Foundation and counsel for Dodd conferred

by telephone. On that call, Dodd’s counsel reaffirmed his objection that Dodd had not been

properly served and stood on his previously asserted objections, including reporter’s

privilege. Notwithstanding his objections, Dodd’s counsel stated that he did not believe that Dodd

had any documents that he believed were relevant to the lawsuit. Notably, however, he did not

state that he did not have any documents that were responsive to the Subpoena. In response, the

Foundation offered to agree to suspend Mr. Dodd’s compliance with the Subpoena in exchange

for a signed declaration agreeing that if Dodd decided in the future to voluntarily participate in the

case, then he would provide all documents responsive to the Subpoena.

        7.       On December 21, 2020, counsel for the Foundation emailed Dodd’s counsel a draft

declaration to that effect. The Foundation also provided a revised affidavit of service, confirming

that Dodd was properly served. The Foundation requested a response by January 6, 2021.

        8.       As of the date of this filing, Mr. Dodd’s counsel has not responded to the

Foundation’s latest email and has failed to produce any documents in response to the Subpoena.

        9.       Pursuant to Local Rule 7.2(g) and the Court’s Final Scheduling Order (Doc. No.

40), counsel for the Foundation certifies that they have conferred by telephone and through email

with Dodd’s counsel in a good-faith effort to resolve the issues raised in the instant motion and

were unable to resolve the disagreement without the intervention of the Court.



                                                  2
FEC/44844.0001/8243282.1-1/15/21
Case 5:20-cv-05104-PKH Document 63                      Filed 01/15/21 Page 3 of 5 PageID #: 945




        10.      The Foundation incorporates by reference its Brief in Support, which is attached

hereto, and files the following supporting exhibits herewith, which also are incorporated by

reference:

                Exhibit A         Subpoena Issued to Dennis Dodd (Nov. 13, 2020);

                Exhibit B         Affidavit of Service (Nov. 13, 2020);

                Exhibit C         Email from Dodd’s counsel (Nov. 25, 2020);

                Exhibit D         Letter from Foundation’s counsel (Dec. 7, 2020);

                Exhibit E         Email from Dodd’s counsel (Dec. 15, 2020);

                Exhibit F         Email from Foundation’s counsel (Dec. 21, 2020);

                Exhibit G         Dennis Dodd, CBS Sports, Bret Bielema is enjoying the NFL so

                                   much, he may never go back to college football (July 13, 2018); and

                Exhibit H         Bielema’s Supplemental Response to Interrogatory No. 16.

        WHEREFORE, the Foundation requests that the Court compel production of all documents

responsive to the Subpoenas Duces Tecum served on Dennis Dodd and for any and all other relief

the Court deems just and proper. Alternatively, should the Court decide not to enforce the

Subpoena, the Foundation requests that Dodd not be allowed to participate in this matter for either

side either through the production of documents or sworn testimony.




                                                    3
FEC/44844.0001/8243282.1-1/15/21
Case 5:20-cv-05104-PKH Document 63        Filed 01/15/21 Page 4 of 5 PageID #: 946




                                   Respectfully submitted,

                                   Marshall S. Ney, AR91108
                                   Robert W. George, AR98134
                                   Katherine C. Campbell, AR2013241
                                   Blake Z. Brizzolara, AR2017229
                                   FRIDAY, ELDREDGE & CLARK, LLP
                                   3350 S. Pinnacle Hills Parkway, Suite 301
                                   Rogers, AR 72758
                                   Office:       (479) 695-6049
                                   Facsimile:    (501) 244-5389
                                   mney@fridayfirm.com

                                   By:     /s/ Marshall S. Ney
                                            Marshall S. Ney, AR Bar 91108




                                      4
FEC/44844.0001/8243282.1-1/15/21
Case 5:20-cv-05104-PKH Document 63                   Filed 01/15/21 Page 5 of 5 PageID #: 947




                                   CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 15th day of January, 2021:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com

        Richard N. Watts
        Richard.watts@wdtc.law


       Additionally, I, Marshall S. Ney, do hereby certify that the below listed persons will receive
a copy of the foregoing via e-mail and U.S. Mail, postage prepaid, on or about this 15th day of
January, 2021:

        Andrew Nieh
        Vice President & Assistant General Counsel
        ViacomCBS Inc.
        51 W. 52nd Street
        New York, New York 10019
        andrew.nieh@cbs.com

                                                       /s/ Marshall S. Ney
                                                       Marshall S. Ney




                                                 5
FEC/44844.0001/8243282.1-1/15/21
